Citation Nr: 1046527	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-08 408	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for sebohhreic keratosis and 
hyperhidrosis of feet. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1970, including service in the Republic of Vietnam.  His 
decorations include the Combat Action Ribbon.  

This matter comes before the Board of  Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that, in pertinent part, denied the Veteran's claim.  The  
Veteran filed a notice of disagreement dated in October 2005, and 
the RO issued a statement of the case dated in January 2006.  The 
Veteran filed a substantive appeal in March 2006.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in December 2006.  The transcript is included in the 
record.

The Board notes that the Veteran filed claims for increased 
evaluation for hypothyroidism and service connection for diabetes 
mellitus.  Both claims were denied in a February 2005 rating 
decision.  The Veteran filed a notice of disagreement for both 
claims in October 2005.  A statement of the case was issued in 
January 2006; however, the  Veteran did not file a timely 
substantive appeal.  In addition, during the December 2006 
hearing, the Veteran's representative indicated that such issues 
were withdrawn.  Therefore, these issues are not on appeal before 
the Board.  

In May 2008, the Board denied the Veteran's claims of entitlement 
to service connection for residuals of malaria and chronic 
periodontal disease with loss of teeth, as well as denying the 
Veteran's application to reopen the previously denied claim of 
entitlement to service connection for sebohhreic keratosis and 
hyperhidrosis of feet.  The Veteran appealed the Board's decision 
with respect to the last claim to the United States Court of 
Appeals for Veterans Claims (Court), which in a November 2009 
Order, granted the Veteran's motion, vacating the Board's May 
2008 decision denying the Veteran's application to reopen the 
previously denied claim of entitlement to service connection for 
sebohhreic keratosis and hyperhidrosis of feet and remanding the 
issue for compliance with the terms of the Order.

In the May 2008 decision, the Board noted that VA 
diagnosed the Veteran with PTSD, noting complaints of 
increased intensity in nightmares and dreams involving 
Vietnam.  The Veteran's DD-214 indicates that he served in 
Vietnam and received the Combat Action Ribbon in service.  
The Board found that the April 2005 VA record may be 
construed as an informal service connection claim for PTSD 
and referred the matter to the RO for further 
clarification and development.   

The Board notes that, before reaching the merits of the Veteran's 
claim, the Board must first rule on the matter of reopening of 
the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim to 
be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue has therefore been styled as set forth 
above.  

The reopened issue of entitlement to service connection for 
sebohhreic keratosis and hyperhidrosis of feet is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1973, the RO denied the Veteran's service 
connection claim for skin condition, seborrheic keratosis and 
hyperhidrosis of feet on the basis that there was no evidence of 
such condition in service, for many years following service, and 
such condition was not shown on VA examination in September 1972; 
the Veteran did not file a timely substantive appeal following 
appropriate notice, and that decision became final.

2.  Evidence received since the October 1973 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for seborrheic 
keratosis and hyperhidrosis of feet.  


CONCLUSIONS OF LAW

1.  The October 1973 rating decision which denied service 
connection for sebohhreic keratosis and hyperhidrosis of feet is 
final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 3.104, 19.118, 
19.153 (1973).

2.  The evidence received subsequent to the October 1973 rating 
decision is new and material; and the claim for service 
connection for sebohhreic keratosis and hyperhidrosis of feet is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the  
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In correspondence dated December 2004, the RO satisfied its duty 
to notify the  Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the  Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection and to reopen his previously denied claim for 
seborrheic keratosis and hyperhidrosis; information and evidence 
that VA would seek to provide; and information and evidence that 
the  Veteran was expected to provide.  The  Veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

In correspondence dated December 2004 and the statement of the 
case in January 2006, the  Veteran was apprised as to the 
requirements both as to the underlying service connection claim 
for seborrheic keratosis and hyperhidrosis of feet and as to the 
definitions of new and material evidence.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  He was also informed as to the basis for the 
prior final denial and as to what evidence would be necessary to 
substantiate the claim.  Id.

Even so, in light of the Board's decision to reopen the Veteran's 
claim of entitlement to service connection for sebohhreic 
keratosis and hyperhidrosis of feet, the Board finds that no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.   

II.  New and material evidence

The Veteran is applying to reopen his service connection claim 
for seborrheic keratosis and hyperhidrosis of feet.  By way of 
history, the record shows that the RO denied the Veteran's 
service connection claim for skin condition, seborrheic keratosis 
and hyperhidrosis, in an October 1973 rating decision.  The 
Veteran filed a timely notice of disagreement and a statement of 
the case and notice was issued in November 1973.  However, no 
timely substantive appeal was received and the prior decision 
became final.  38 U. S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1973).

While the RO determination in October 1973 is final, if new and 
material evidence is presented or secured with respect to this 
claim, which have been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 
1 Vet. App 145 (1991).  When determining whether additional 
evidence is new and material, VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

By regulation, for purposes of the Veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In order for the evidence to be sufficient to 
reopen a previously denied claim, the evidence must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
Board may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

The evidence before VA at the time of the prior final decision 
consisted of the   Veteran's service medical records and post-
service medical records, including a VA examination in September 
1972.  Service medical records were negative for treatment or 
diagnosis of a skin condition.  Separation examination in 
December 1969 was negative for skin abnormalities.  VA 
examination in September 1972 was negative for a skin condition.  
A statement received September 1973 from the   Veteran's VA 
physician indicated that he had an excision of a seborrheic 
keratosis behind his left ear in July 1971 and that he received 
treatment for hyperhidrosis of both feet in June 1973.  

Based upon the above, the RO denied the Veteran's service 
connection claim for a skin condition, seborrheic keratosis and 
hyperhidrosis on the basis that there was no evidence of such 
condition in service, for many years following service, and such 
condition was not shown on VA examination in September 1972.  The 
Veteran did not file a timely substantive appeal following 
appropriate notice, and that decision became final.

A number of documents were submitted and incorporated into the 
record subsequent to the last final decision, including VA 
treatment records, private treatment records, and the Veteran's 
testimony before the undersigned Veterans Law Judge in December 
2006.   

In his testimony before the Board, the Veteran testified that he 
had received treatment for a skin condition on his feet at the VA 
Medical Center in Allen Park, Michigan following his discharge 
from active duty from 1970 to 1972.  He further testified that 
this condition had not resolved over the past 30 years.  In 
addition, the   Veteran's testified that he served in Vietnam 
during the monsoon period and his feet were continually wet.  He 
stated that he lost about an eight and a half inch piece of flesh 
on the bottom of his feet from the moisture.  He indicated that 
his condition never went away.  He essentially stated that his 
current feet condition is related to service. 

The evidence submitted since October 1973 consists of private and 
VA medical records and the Veteran's testimony before the Board.  
While the medical records submitted since the last final rating 
decision do not tend to show that the Veteran currently has 
seborrheic keratosis or hyperhidrosis of feet, or that such 
condition is related to service, the Veteran has testified before 
the Board that he currently has a skin condition of the feet and 
that he has had this condition since his military service.  In 
this regard, the Board notes that the Veteran served in the 
Republic of Vietnam and received the Combat Action Ribbon.  As a 
combat Veteran, the  Veteran is competent to testify as to 
matters of service incurrence.  38 U.S.C.A. § 1154(b); see also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the  
Veteran may testify as to matters about which he has first-hand 
knowledge).  At his Board hearing, the Veteran testified that he 
went to Vietnam during monsoon season, that his feet were 
continually wet, causing him to lose a large piece of skin from 
the bottom of his feet and that the condition did not resolve 
when he returned to the United States.  This testimony appears to 
be consistent with the circumstances, conditions, and hardship of 
his combat service in a tropical theater and pertains to a 
subject with which the Veteran would have first-hand knowledge.  

Accordingly, the Board finds that because this evidence addresses 
an element of the   Veteran's claim that was not present in 
October 1973, it is considered to be material.  This new 
evidence, when considered by itself or in conjunction with the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim and is not 
cumulative or redundant in nature.  Therefore, the evidence is 
considered to be both new and material and the claim is reopened.  
38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for sebohhreic 
keratosis and hyperhidrosis of feet is reopened, and to this 
extent only, the appeal is granted.


REMAND

In the November 2009 Order, the Court granted the Veteran's 
motion, vacating the Board's May 2008 decision denying the 
Veteran's application to reopen the previously denied claim of 
entitlement to service connection for sebohhreic keratosis and 
hyperhidrosis of feet, and remanding the issue for compliance 
with the terms of the Order.

In the Order, the Court found that the Board violated the duty to 
assist by not attempting to obtain identified VA medical center 
treatment records and did not provide adequate reasons or bases 
for its decision.  Specifically, the Court found that, in 
December 2006, the Veteran testified before the Board that he 
received treatment for a skin condition on his feet at the VA 
Medical Center in Allen Park, Michigan, following discharge from 
active duty from 1970 to 1972.  The Court noted that VA Medical 
Center treatment records are VA generated documents and that the 
Board has a duty to obtain those records.  38 U.S.C.A. 
§ 5103A(c)(2).  However, the record did not reflect that the 
Board attempted to obtain these documents or account for the fact 
that they were not in the record.  The Court therefore found that 
a remand was warranted.

In addition, the Court also noted that the Veteran was a combat 
veteran and that, as a combat veteran, the Veteran is competent 
to testify as to matters of service incurrence.  38 U.S.C.A. 
§ 1154(b); see also Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (the Veteran may testify as to matters about which he 
has first-hand knowledge).  At his Board hearing, the Court noted 
that the Veteran testified that he went to Vietnam during monsoon 
season, that his feet were continually wet, causing him to lose a 
large piece of skin from the bottom of his feet and that the 
condition did not resolve when he returned to the United States.  
This testimony was thought to be consistent with the 
circumstances, conditions, and hardship of the Veteran's combat 
service in a tropical theater and pertained to a subject with 
which the Veteran would have first-hand knowledge.   As such, the 
Court found that the Veteran's testimony should be considered in 
light of 38 U.S.C.A. § 1154(b).  For this reason as well, the 
Court found that a remand was necessary.

Based on the foregoing, and consistent with the Court's November 
2009 Order, the Board finds that this matter should be remanded, 
and that upon remand, the RO should attempt to obtain any records 
of the Veteran's treatment for his skin condition on his feet at 
the VA Medical Center in Allen Park, Michigan, following 
discharge from active duty from 1970 to 1972.  Records of the 
Veteran's treatment at the Detroit VA Medical Center dated since 
March 2006 should also be obtained.  And the Veteran should also 
be requested to identify any other records of his treatment since 
service that may be related to his claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Board also finds that, in light of the Veteran's testimony 
regarding a current condition that had its onset in service, the 
Veteran should be afforded a VA examination in connection with 
his claim.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the  Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who treated 
the Veteran since service for his foot skin 
condition.  This should include any records 
of the Veteran's treatment his skin condition 
on his feet at the VA Medical Center in Allen 
Park, Michigan, following discharge from 
active duty from 1970 to 1972.  Records of 
the Veteran's treatment at the Detroit VA 
Medical Center dated since March 2006 should 
also be obtained.  The Veteran should be 
informed that records and reports from his 
treating physicians may be obtained by him 
and submitted directly in connection with the 
claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  If the Veteran 
believes that all relevant medical records 
have been obtained, ask that he notify the 
VA that there is no more evidence to submit 
in order to prevent further delay in the 
adjudication of the claim.  

2.  The Veteran should be afforded an 
appropriate VA examination in connection 
with his claim of entitlement to service 
connection for sebohhreic keratosis and 
hyperhidrosis of feet.  The claims folder 
and a copy of this remand should be made 
available to the examiner and a complete 
rationale should be provided for any 
opinion expressed.  The examiner should 
specifically diagnose any current skin 
conditions of the feet, and then should  
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any diagnosed skin condition 
either began during or was otherwise caused 
by the Veteran's military service or an 
event therein.  The examiner should 
specifically comment on the Veteran's 
service treatment records, post-service 
medical records, and the Veteran's December 
2006 testimony before the Board.  In 
offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  The RO should 
also consider the application of 
38 U.S.C.A. § 1154(b) in reviewing the 
Veteran's claim.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
 Veterans Law Judge, Board of  Veterans' Appeals



 Department of  Veterans Affairs


